Exhibit 10.4

SEPARATION AGREEMENT

This Agreement made and entered into this January 23, 2019 at Mandaluyong City
by and between: U.S. Auto Parts Network (Philippines) Corp. (the “Company”), a
corporation organized and existing under Philippine laws with address at 9F,
Robinsons Cybergate Plaza, EDSA Boni Avenue, Mandaluyong City, represented in
this act by Lev Peker.

-and-

Roger Hoffmann (the “Employee”), U.S., of legal age, with address at 340 Old
Mill Road #62, Santa Barbara, CA 93110.

PREMISES

The Employee had expressed his desire to voluntarily sever his employment with
the Company, which the latter accepts with regrets.

The Employee and the Company realize the need to address and resolve all
possible differences, claims, or matters pertaining to, arising from, or
associated with the Employee’s employment with the Company and subsequent
resignation therefrom.

In view of the premises above, the parties agree as follows:

1.          Resignation. The Employee acknowledges and confirms that he
voluntarily resigned from his position as Chief Technology Officer and Country
Manager of the Company effective January 18, 2019. The Employee further confirms
his resignation from any and all positions that he is presently holding in the
Company, its subsidiaries and affiliates. For this purpose, the Employee agrees
to sign and execute the letter of resignation attached to this Agreement, as
well as any other letter/s of resignation for such positions as may be requested
by the Company, and other documents necessary to effect such resignations and
transfer.

2.          Severance Payment.   For and in consideration of the above, the
Company agrees to pay the Employee the following amount, which the Employee
acknowledges that he may not otherwise be entitled to receive: PHP 2,927,563.04
representing four months of Employee’s salary, subject to applicable taxes
required by law.

The Employee consents to and agrees that the Company may offset from his
Severance Payment any business expenses or other debts owed by his to the
Company that have not been reconciled to the Company’s satisfaction, and the
cost of any property that he has not returned to the Company.

The Employee hereby acknowledges that the Severance Payment does not entitle him
to, and the Employee specifically waives any rights to, any and all Company
bonuses not vested as of the effective date of his resignation including, but
not limited to, holiday, merit, or cash performance bonuses.

The Severance Pay, less applicable taxes and any authorized deductions, shall be
paid no later than January 30, 2019. The Employee’s accrued and unused vacation
leaves, if any, and his prorated 13th month pay, shall be payable on or before
January 30, 2019.







--------------------------------------------------------------------------------

 



3.          Nondisclosure and Confidentiality.  The Employee covenants not to
use or impart to any other person, corporation, or entity any trade secrets or
confidential information that he has acquired while in the employ of the
Company. The Employee agrees and acknowledges that such matters include, but are
not limited to, any and all individual names, collections of names, addresses,
and telephone numbers of the Company’s employees (whether previous or current),
members of its independent sales force, any customers, prospective customers for
products, recruits or prospective sellers of the Company’s products, as well as
all mailing lists, demographic data, and analysis relating to any such
individuals or groups of individuals, and any sales, marketing, financial data,
or strategic planning information that relates to any business activity of the
Company, its parent, subsidiaries, and affiliates including, but not limited to,
U.S. Auto Parts Network, Inc. (“Related Parties”). The Employee further agrees
that in the event that he will be compelled by law or judicial process to
disclose any such confidential information, he will notify the Company in
writing immediately upon his receipt of a subpoena or other legal process.

4.          Return of Company Properties and Transfer of Shares.  The Employee
shall return, and certify the same in writing, any and all files, records, or
information of any sort with regard to such confidential information, trade
secrets, or any other business of the Company or the Related Parties referred to
in Section 3. On or before January 18, 2019, the Employee shall return, and
certify the same in writing, all other properties of the Company in his
possession including, but not limited to, corporate credit card, mobile
telephone and personal computer.

5.          Confidentiality of Agreement and Nondisparagement.  The Employee
agrees that the terms of this Agreement shall be, and shall remain as,
confidential, and shall not be disclosed by his to any party other than his
spouse, attorney, accountant, or tax advisor, provided that such persons shall
keep the information confidential except as may be compelled by valid legal
process. The Company agrees to provide in response to inquiries from Employee’s
prospective employers only his dates of employment with the Company, job titles
while employed with the Company, and final salary (with Employee’s written
authorization) while employed with the Company. The Employee agrees to advise
all his prospective employers that any requests for information concerning his
employment with the Company shall be directed to the Company’s Human Resources
Department.  The Employee agrees that he will not make or cause to be made any
statements, observations or opinions, or communicate any information (whether
oral or written) that disparages or is likely in any way to harm the reputation
of the Company, the Related Parties, or their shareholders, representatives,
agents, associates, employees, attorneys, officers, directors, trustees,
successors, and assigns.

6.          Restrictive Covenants.  The Employee agrees that for a period of one
(1) year following the effective date of the execution of this Agreement, he
shall not, within fifty (50) miles of the corporate headquarters of the Company
in Manila, Philippines, engage in as principal, partner, officer, director,
agent, employee, or consultant or otherwise in any capacity, directly or
indirectly, or assist or advise any other person or firm engaged in any business
that competes in any way with the Company. If the Employee is offered any such
position/s, the Employee may request that the Company waive this restriction,
provided, however, that the Company will have sole discretion whether this
restrictive covenant will be waived. The Employee further agrees that for a
period of one (1) year following the execution of this Agreement, he will not,
for his







--------------------------------------------------------------------------------

 



own account or for the account of any party, solicit, employ or otherwise engage
as an employee, independent contractor, consultant, agent, representative, any
person who is, at the time of the execution of this Agreement, or within one (1)
year after the execution of this Agreement, an employee of the Company, or in
any manner induce or attempt to induce any such person to terminate his/his
employment or contract with the Company.

7.          Remedies.  The Employee acknowledges that the Company and the
Related Parties are engaged in a highly competitive business and that the trade
secrets and confidential information referred to in Section 3 above are of great
significance in the various markets in which it is active. The Employee further
agrees that the restrictions contained in Section 6 above are reasonable and
necessary in order to protect the good will and legitimate business interests of
the Company and the Related Parties, and that any violation thereof would result
in irreparable injury to the Company and the Related Parties. The Employee
further acknowledges and agrees that, in the event of any violation thereof, the
Company shall be authorized and entitled to obtain from any court of competent
jurisdiction temporary, preliminary, and/or permanent injunctive relief as well
as an equitable accounting of all profits and benefits arising out of such
violation, which rights and remedies shall be cumulative and in addition to any
other rights or remedies to which the Company may be entitled.

8.          Release and Waiver.  The Employee hereby releases the Company, the
Related Parties, their shareholders, representatives, agents, associates,
employees, attorneys, officers, directors, trustees, successors and assigns, and
declare as fully settled all disputes, actions, and claims at law or equity, in
contract or tort, arising out of or related in any way to the Employee’s
employment with and cessation of employment with the Company, including, but not
limited to, claims for wrongful termination, unpaid benefits, unlawful
discrimination, retaliation, breach of contract (express or implied),
intentional or negligent infliction of emotional distress, negligence,
defamation, duress, fraud, or misrepresentation, or any violation of any law of
the Philippines.

With this Agreement, the Employee waives and releases any and all claims,
demands, actions, or causes of action that he may now or hereafter have against
the entities and individuals named above for any liability, whether vicarious,
derivative, or direct, including, but not limited to, any claims for damages
(actual or punitive), back wages, future wages, bonuses, reinstatement, accrued
vacation leave benefits, past and future employee benefits including all
contributions to and claims from the Company’s employee retirement and benefit
plans, compensatory damages, penalties, equitable relief, attorneys’ fees, costs
of court, interest, and any and all other loss, expense, or detriment of
whatever kind resulting from, growing out of, connected with, or related in any
way to the Employee’s employment with the Company or the cessation of such
employment.

The Employee further declares that he has no factual basis for any claim that
his race, color, religion, age, sex, national origin, disability, workers’
compensation claims (if any), off-duty conduct protected by law, or any other
legally impermissible classification has been a factor in the cessation of his
employment relationship with the Company. The Employee also covenants that he
does not and will not assert that the fact that the Company has given his
monetary







--------------------------------------------------------------------------------

 



consideration under this Agreement should be construed as an admission of
liability of any kind by the Company or that it has violated any law of the
Philippines.

9.          Miscellaneous.    This Agreement, together with the Separation
Agreement and Release of Claims with U.S. Auto Parts Network, Inc. and any
Confidentiality and Non-Disclosure Agreement that Employee previously executed
with the Company or its affiliates,  represents the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings of the parties in connection
therewith. It may not be altered or amended except by mutual agreement in
writing signed by both parties and specifically identified as an amendment to
this Agreement.

This Agreement shall be binding upon and, when applicable, inure to the benefit
of the parties hereto, their respective heirs, executors, administrators,
personal representatives, successors, and assigns.

The Employee, by this Agreement, acknowledges that he has been afforded an
opportunity to review this Agreement with an attorney or other advisers of his
choice, that he has read and understood this Agreement, and that he has signed
this Agreement knowingly, voluntarily, and without any form of duress or
coercion.

This Agreement is made pursuant to and shall be governed, construed, and
enforced in all respects and for all purposes in accordance with the laws of
Philippines, and venue for any action arising out of or related to this
Agreement shall be in the appropriate court in the Philippines.

IN WITNESS WHEREOF, the parties affix their signatures on the dates set forth
below.

 

 

 

Employee:

    

U.S. Auto Parts (Philippines) Corp.

 

 

 

 

 

 

/s/ Roger Hoffmann

 

/s/ Lev Peker

 

 

 

Signature

 

Signature

 

 

 

 

 

 

   1/22/19

 

   1/23/19

 

 

 

Date

 

Date

 



--------------------------------------------------------------------------------